—In three actions based on slander and libels, Special Term denied appellants’ motion to consolidate or, in the alternative, to try the actions together, and granted a motion for reargnment, but on reargument adhered to the original decision. The appeal is from the original order and from so much of the order on reargument as adheres to the original decision. Order on reargument, insofar as appeal is taken, affirmed, with $10 costs and disbursements. Under all the facts and circumstances, it may not be said that the Special Term improvidently exercised its discretion in denying the motion. Appeal from original order dismissed, without costs. Adel, Acting P. J., Wenzel, MaeCrate, Beldoek and Murphy, JJ., concur.